Name: Commission Regulation (EC) No 1015/97 of 5 June 1997 amending Regulation (EC) No 1514/96 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector
 Type: Regulation
 Subject Matter: trade;  foodstuff;  regions of EU Member States;  international trade
 Date Published: nan

 6 . 6 . 97 I EN I Official Journal of the European Communities No L 148/5 COMMISSION REGULATION (EC) No 1015/97 of 5 June 1997 amending Regulation (EC) No 1514/96 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 1 514/96 (3) establishes the forecast supply balance for processed fruit and vegetables for the Canary Islands for the period 1 July 1996 to 30 June 1997; whereas that balance can be revised; whereas the quantities fixed for certain products are in the process of being completely exhausted; whereas it therefore appears necessary to increase the quantities of certain products for the current marketing year, on the basis of the updated requirements of the Canary Islands; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1514/96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 13 . 2 OJ No L 320, 11 . 12 . 1996, p. 1 . P OJ No L 189, 30 . 7. 1996, p. 95. No L 148/6 EN Official Journal of the European Communities 6 . 6 . 97 ANNEX 'ANNEX Establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period of 1 July 1996 to 30 June 1997 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than homogenized, containing fruit other than citrus fruit 5 550 (&gt;) Part II 2008 Fruit, nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or sweetening matter or spirit, not elsewhere specified or included: 2008 20  pineapples 3 200 2008 30  citrus fruit 500 2008 40  pears 2 300 2008 50  apricots 370 2008 70  peaches 7 600 2008 80  strawberries  other, including mixtures other than those of subheading No 2008 19: 510 2008 92   mixtures 1 850 2008 99   other than palm hearts and mixtures 650 Total 16 980 (') Of which 1 133 tonnes for the processing and/or packaging sector.